OFFICE ACTION IN ACCORDANCE WITH
PRACTICE UNDER Ex Parte Quayle
(in response to restriction election and amendment dated 3/14/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-17) in the reply filed on 3/14/2022 is acknowledged.
The amendment to the claims filed with the restriction election is entered.
Claims 1-17 are allowable (see Allowable Subject Matter section below). The restriction requirement between inventions I and II, as set forth in the Office action mailed on 1/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to rejoinder practice. The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/14/2022 is entirely withdrawn. Claims 18-20, which required all the limitations of an allowable claim, previously withdrawn from consideration as a result of the restriction requirement, were canceled by applicant in the reply filed on 3/14/2022. The canceled, nonelected claim(s) may be reinstated by applicant if submitted in a timely filed claim amendment, limited to such claims, in reply to this action. Upon entry of the amendment, such amended claim(s) will be examined for patentability under 37 CFR 1.104. PROSECUTION ON THE MERITS IS OTHERWISE CLOSED.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required.
The term “an HMI” in ¶ [0036] of the Specification (¶ [0037] of the pre-grant publication) should be spelled out as --a human-machine interface (HMI)-- the first time it appears in the specification in order to inform the reader what this acronym stands for.
The term “varaibles” in ¶ [0036] of the Specification as filed (¶ [0037] of the pre-grant publication) should be corrected to read as --variables--.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “325” has been used to designate both step of display medication amount (see Fig. 3C) and the patient (see Fig. 4).
Since the Specification uses the reference character 411 for the patient (see ¶ [0036] of the Specification; ¶ [0037] of the pre-grant publication), Fig. 4 should be amended to replace reference character “325” with reference character --411--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: The prior art of record does not teach or suggest a system for monitoring brain pulsatility, the system comprising:
a non-contact surface measuring sensor; and
an electronic controller configured to
estimate a change in volume of a brain based at least in part on an output of the surface measuring sensor,
receive a value indicative of a change in arterial blood pressure, and 
calculate a metric indicative of brain pulsatility based at least in part on a ratio of the estimated change in volume of the brain relative to the change in arterial blood pressure.

Wagshul et al., “The pulsating brain: A review of experimental and clinical studies of intracranial pulsatility” Fluids and Barriers of the CNS, vol. 8, article no. 5, 23 pages, (2011), is cited as prior art closest to claimed invention and field of endeavor thereof.
Wagshul et al. teach that brain pulsatility (brain compliance) can be calculated from the ratio of the change in volume to the change in pressure (see page 2). It is understood by the ordinarily skilled artisan that since Wagshul et al. are concerned with brain compliance that the change in volume refers to the change in the brain volume, and the change in pressure refers to the change in intracranial pressure (ICP). This is consistent with Fig. 2 which plots ICP vs. volume.
Notably, Wagshul do not teach that the pulsatility/compliance is calculated as a ratio of the change in brain volume to the change in arterial blood pressure (ABP) as recited in the claim. On the contrary, it does not seem to entirely make sense to calculate pusatility/compliance as function of the ratio of the change in brain volume to the change in ABP (instead of ICP) because, as we can see from Fig. 2 and its associated caption, the pulsatility/compliance can change with different ICP levels, even with no change the ABP. In other words, if ABP is used instead of ICP, it may be possible that such a pulsatility/compliance calculation may not be properly sensitive to changes in pulsatility/compliance that result from changes in ICP that are not due to changes in ABP.
At best, Wagshul et al. teach that the ICP can be calculated from ABP via a transfer function that biomechanically models the intracranial compartment (see Fig. 8 and its associated caption); e.g., synthesizing/estimating ICP signal as a function of a measured ABP signal. However, even if applied to the pulsatility/compliance, this still wouldn’t result in calculating pulsatility/compliance as a ratio of the change in brain volume to the change in ABP. At best, this would result in calculating pulsatility/compliance as a ratio of the change in brain volume to the change in synthetic ICP (estimated from a measured ABP signal).
Otherwise, Wagshul et al. do not teach that the change in volume of the brain is estimated based at least in part on an output of a non-contact surface measuring sensor.

Conclusion
This application is in condition for allowance except for the following formal matters: Objections to the Specification and Drawings as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793